PER CURIAM
M.T.S. appeals from the Judgment of the juvenile division of the circuit court, denying his motion for judgment of acquittal and sustaining its findings that Juvenile committed first degree tampering, in violation of Section 569.080 RSMo. 20001 ; second degree property damage, in violation of Section 569.120; and felony resisting or interfering with an arrest, stop, or detention, in violation of Section 575.150. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.